 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF CALIFORNIA
10

11
     VICENTE BENAVIDES FIGUEROA, ) NO. 1:19-cv-00558 DAD-JLT
12                                            )
                                              )
13                       Plaintiff,           )    [PROPOSED] ORDER RE
                                              )
                                              )    STIPULATION TO EXTEND
14
            vs.                               )    DEADLINE FOR DEFENDANTS
15                                            )    KERN COUNTY, ROBERT
                                              )
16
     KERN COUNTY; CITY OF                     )    CARBONE, RAYMOND LOPEZ
     DELANO; ROBERT CARBONE;                  )    AND GREGG BRESSON TO FILE
                                              )
17   GREGG BRESSON; RAY LOPEZ;                )    RESPONSIVE PLEADING AND
18   ALFONSO VALDEZ; ESTATE OF                )    SETTING BRIEFING SCHEDULE
     JEFFREY NACUA; SARAH                     )    RE DEFENDANTS’ MOTION TO
19                                            )
     GARCIA NACUA; DR. JAMES                  )    DISMISS AND MOTION TO
20   DIBDIN; AND DOES 1-10,                   )    STRIKE
                                              )
     INCLUSIVE,                               )    (Doc. 13)
21
                                              )
22                                            )
                                Defendants.   )
23                                            )

24
           GOOD CAUSE APPEARING, the parties’ stipulation extending the
25
     deadline for the Stipulating Defendants to file a responsive pleading from July 23,
26
     2019 to September 10, 2019 and setting a briefing schedule for the Stipulating
27

28




                                              !1
 1   Defendants’ planned motion to dismiss pursuant to F.R.C.P. 12(b)(6) and motion to
 2   strike, is hereby GRANTED.
 3         The deadline for the Stipulating Defendants to file a responsive pleading,
 4   shall be extended from July 23, 2019 to September 10, 2019. This deadline will
 5   also be the deadline for Defendants Bresson and Lopez to file a responsive
 6   pleading, if they are personally served or authorize counsel for the Stipulating
 7   Defendants to accept service on their behalf on or before September 1, 2019.
 8
           The Court sets the following briefing schedule for Defendants’ motion to
 9
     dismiss pursuant to F.R.C.P. 12(b)(6) and motion to strike:
10

11
          Event                                     Deadline
12
          File Defendants’ Motion to Dismiss September 10, 2019
13
          and Motion to Strike
14
          File Opposition to Motion to              September 24, 2019
15        Dismiss and Motion to Strike
16        File Reply re Motion to Dismiss           October 1, 2019
17        and Motion to Strike
18        Hearing on Defendants’ Motion to          October 15, 2019 at 9:30 a.m.
          Dismiss and Motion to Strike
19

20
           IT IS SO ORDERED.
21
     Date: ______
            July 24, 2019
22
                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28




                                               !2
